DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 03/21/2022.  Claims 1 – 42 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 42 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that not all claimed limitation are disclosed by Gaal and Kmiecik, specifically the newly amended claim limitation of “the tile being subdivided from the map based on a frequency of sensor-equipped vehicles traversing an area that corresponds to the tile”.  Examiner respectfully agrees.  However, the claims have been rejected under a new grounds of rejection, including a new prior art reference, Moustafa.  Moustafa teaches that tiles are determined based on vehicles traversing through an area of the map.  The combination of Moustafa with Gaal (and Kmiecik) therefore disclose the Applicant’s claimed limitations.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 1 – 4, 6 – 18, 20 – 32, and 34 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US PGPub 2020/0263993), hereinafter “Gaal”, in view of Moustafa et al. (US PGPub 2019/0244517), hereinafter “Moustafa”.
	Consider claim 1, Gaal discloses a computer-implemented method comprising:
	monitoring an age of a tile of a map, the map including a plurality of tiles including the tile (paragraphs [0037], [0053], [0054], maps are managed, which includes determining the age of the map, which includes the age of the tiles for the map);
	based on the age exceeding a threshold age, determining that the tile of the map is to be updated (paragraphs [0034], [0053], a map tile is determined to have an age that passes a threshold, which triggers the process to update that tile);
	
	updating the tile of the map based on sensor data received from a vehicle traversing the area that corresponds to the tile (paragraph [0048], the map tile is updated based on the obtained data from the sensor in the vehicle).
	However, Gaal does not teach that the tiles are subdivided from the map based on vehicles traversing areas.
	In the same field of endeavor, Moustafa discloses a method comprising:
	the tile being subdivided from the map based on a frequency of sensor-equipped vehicles traversing an area that corresponds to the tile (paragraphs [0026], [0043], [0067], tiles are determined based on vehicles with sensors going through a particular area of a map).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the generating of tiles based on vehicle traversal taught by Moustafa into the updating of map tiles taught by Gaal for the purpose of allowing map tiles to more accurately reflect areas in which vehicles are prone to travel through.
	Consider claim 2, and as applied to claim 1 above, Gaal discloses a method comprising:
	updating the age of the tile of the map to be a time associated with one of generation of the sensor data by the vehicle or the reception of the sensor data (paragraph [0042], a time associated with the captured sensor data is obtained and associated with the map data).
	Consider claim 3, and as applied to claim 1 above, Gaal discloses a method comprising:
	subdividing the map to identify the tile, the subdividing including subdividing the map into smaller regions until a threshold vehicle coverage is achieved with respect to the area that corresponds to the tile, the threshold vehicle coverage including a threshold statistical frequency of sensor-equipped vehicles traversing the area that corresponds to the tile (paragraphs [0053], [0064], a threshold level of coverage is determined, such that a certain sized area of data can be set to be obtained by the sensor in the vehicle).
	Consider claim 4, and as applied to claim 1 above, Gaal discloses a method comprising:
	the tile is representative of a two-dimensional region of the map and includes: a corresponding identifier and a set of data associated therein, the set of data including the age of the tile (paragraph [0117], a two-dimensional region of the map is used for the determining of the tiles and associated ages).
	Consider claim 6, and as applied to claim 4 above, Gaal discloses a method comprising:
	the set of data includes at least one of: a quantized level, a timestamp of sensor data received from the vehicle and used to update the tile of the map, track identifiers associated with tracks used to build the tile including the track, and headings of the tracks used to build the tile that distinguish direction of travel for a given track of the tile (paragraphs [0042], [0063], a time-stamp for the received sensor data is determined and used for the storage of the map data).
	Consider claim 7, and as applied to claim 1 above, Gaal discloses a method comprising:
	presenting a visual display of the plurality of tiles and a visual indicator of a corresponding age of each of the plurality of tiles (paragraphs [0137], [0143], the map tiles and associated ages are displayed on a display device).
	Consider claim 8, and as applied to claim 1 above, Gaal discloses a method comprising:
	the map includes multiple versions of the map and the sensor data received from the vehicle includes an annotation of which version of the multiple versions the vehicle uses (paragraph [0068], different versions of the map data are determined, such that the map data can be associated with a particular version).
	Consider claim 9, and as applied to claim 1 above, Gaal discloses a method comprising:
	receiving a location indicator from the vehicle, wherein receiving the location indicator comprises receiving lane element identifiers of lanes along which the vehicle traveled, a set of driven coordinates along which the vehicle traveled, or combinations thereof (paragraphs [0113], [0130], lane markings are determined for the roads in which the vehicles travel on);
	transmitting, to the vehicle in response to the location indicator indicating that the vehicles is traversing the area that corresponds to the tile, an update message including that the vehicle is traversing the area that corresponds to the tile, an update message including instructions to cause the vehicle to gather and submit sensor data to t a computing system (paragraphs [0037], [0039], [0053], a message is sent a sensor in a vehicle in order for the sensor to obtain new data for the map tile that has had an update request processed);
	receiving the sensor data from the vehicle (paragraph [0037], sensor data from the vehicle is obtained);
	Consider claim 10, and as applied to claim 9 above, Gaal discloses a method comprising:
	the set of driven coordinates includes a downsampling of all driven coordinates along which the vehicle traveled in the area corresponding to the tile (paragraphs [0112], [0135], a set of coordinates that are driven by the vehicle are determined for the particular obtained map data).
	Consider claim 11, and as applied to claim 1 above, Gaal discloses a method comprising:
	updating the tile of the map is further based on additional vehicle sensor data, the additional vehicle sensor data including additional sensor data from other vehicles traversing the area corresponding to the tile, at least some of the additional vehicle sensor data associated with travel within the area corresponding to the area but travelling in an opposite direction from the vehicle (paragraphs [0034], [0039], the updating of the map tiles by the sensors is performed by multiples vehicles traversing the map tiles and providing the map data to the system).
	Consider claim 12, and as applied to claim 1 above, Gaal discloses a method comprising:
	receiving GPS coordinates from the vehicle; and converting GPS coordinates to a corresponding tile (paragraphs [0067], [0113], GPS coordinates are received from the vehicle, which can be stored with the map data);
	wherein the sensor data is received from the vehicle based on the corresponding tile including the tile and including an update indicator that the tile is to be updated (paragraphs [0039], [0067], the trigger for updating the map tiles is sent to the vehicles so that the sensors on the vehicles can obtain the new/updated map data).
	Consider claim 13, and as applied to claim 12 above, Gaal discloses a method comprising:
	determining coverage of sensors of the vehicles that capture the sensor data, wherein the coverage is determined based on the GPS coordinates received from the vehicle, and wherein the sensor data is received from the vehicle based on GPS coordinates indicating a threshold amount of coverage of the sensors (paragraphs [0038], [0113], the area in which the sensors can be used is determined, such that a position determined by GPS for the vehicle is used to determine what area of the map the vehicle is able to receive data for).
	Consider claim 14, and as applied to claim 1 above, Gaal discloses a method comprising:
	monitoring the age of the tile includes monitoring a lane element age of a lane element corresponding to a track traversed by the vehicle in the area (paragraphs [0076], [0082], lane markings on the roads are determined by using the sensors on the vehicle that is on a particular road).

Remarks
07.	Claims 15 – 18, 20 – 32, and 34 – 42 recite the same embodiments found in claim 1 – 4 and 6 – 14 and are rejected under the same rationale.  Claims 15 – 18 and 20 – 28 recite a non-transitory computer-readable medium and claims 29 – 32, and 34 – 42 recite a system, but the claim elements found within these claims are identical to those in the method claims 1 – 4 and 6 – 14.  Therefore the same grounds of rejection applies to claims 15 – 18, 20 – 32, and 34 – 42 as set forth above.

08.	Claims 5, 19, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US PGPub 2020/0263993), hereinafter “Gaal”, in view of Moustafa et al. (US PGPub 2019/0244517), hereinafter “Moustafa”, in further view of Kmiecik et al. (US PGPub 2012/0004845), hereinafter “Kmiecik”.
	Consider claim 5, Gaal and Moustafa discloses the claimed invention except that an altitude is determined for the map data.
	In the same field of endeavor, Kmiecik discloses a method comprising:
	the set of data includes a relative altitude, the relative altitude including a numerical value representative of an altitude above or below ground level, the ground level based on a base altitude of a local sector of the map that includes the tile and one or more other tiles of the plurality of tiles (paragraphs [0040], [0048], a value for the altitude above ground level is determined for a vehicle with sensors that is obtaining map data, such that the obtained map data is for map tiles and the altitude information is stored with the map data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the altitude information of obtained map data taught by Kmiecik into the updating of map tiles taught by Gaal and Moustafa for the purpose of being able to store information relating to the height/altitude with the map data so that users of the system would know the altitude of the mapping information to allow them a better sense of what the area of the map looks like.

Remarks
09.	Claims 19 and 33 recite the same embodiments found in claim 5 and are rejected under the same rationale.  Claim 19 recites a non-transitory computer-readable medium and claim 33 recites a system, but the claim elements found within these claims are identical to those in claim 5.  Therefore the same grounds of rejection applies to claims 19 and 33.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

July 11, 2022